DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant’s Communication filed on January 18, 2022.

Information Disclosure Statement
       The information disclosure statements (IDS) submitted on 10/14/2021 and 01/25/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
       Applicant’s amendment/remarks filed on January 18, 2022 regarding 35 U.S.C. 112(b) claims 1 and 4-19 rejections have been fully considered and found persuasive. Accordingly, said 35 U.S.C. 112(b) claims 1 and 4-19 rejections are withdrawn.

       Applicant’s arguments filed on January 18, 2022 regarding 35 U.S.C. 103 claims 1 and 4-19 rejections have been fully considered but found unpersuasive for the following reasons below.

Applicant respectfully asserts that “Miyagawa fails to teach or suggest several limitations of claim 1. Miyagawa discloses an engine cooling system with a cylinder block having one side for receiving a coolant and one side for discharging that coolant. Miyagawa also discloses a cylinder head disposed on the cylinder block having one side for receiving a coolant and one side for discharging that coolant. See Miyagawa, paragraphs [0027] and [0028], and FIG. 1. However, Miyagawa does not disclose wherein "the coolant circulated through the cylinder head and the coolant circulated through the cylinder block are discharged from the opposite side of the cylinder head to the coolant control valve." For instance, Miyagawa discloses that the coolant supplied to the cylinder block circulates only through the cylinder block and is discharged from the cylinder block. Miyagawa also discloses that the coolant supplied to the cylinder head circulates only through the cylinder head and is discharged from the cylinder head. Therefore, Miyagawa does not disclose a coolant circulating through the cylinder block is discharged from the cylinder head, as required by claim 1. See Miyagawa, FIG. 1. Accordingly, the applicants respectfully submit that Miyagawa fails to teach or suggest "wherein the coolant circulated through the cylinder head and the coolant circulated through the cylinder block are discharged from the opposite side of the cylinder head to the coolant control valve," as required by claim 1”.

The Examiner respectfully submits that MIYAGAWA discloses that the coolant circulated through the cylinder head (22) and the coolant circulated through the cylinder block (21) are discharged from the opposite side of the cylinder head (22) to the coolant control valve unit (30) because as shown in the Annotated MIYAGAWA Fig. 1 below, the coolant circulated through the cylinder head (22) and the coolant circulated through the cylinder block (21) all came from the same coolant supply point (1000). In other words, after the coolant is discharged from pump (10), the coolant will go through water jackets provided respectively in cylinder block portion (21) and cylinder head portion (22) of an engine (20) without any interference after exiting pump (10). Still further, the coolant discharged from the opposite side of the cylinder head (22) to the coolant control valve unit (30) came from the same coolant supply point (1000).  The claim language does not specifies that the coolant needs to as shown in Figure 1 of the Present Application). The Examiner acknowledged that as part of the operation of Applicant’s Own Invention, there are portions of coolant that will go thru inside the water jackets of the cylinder head after first passing thru the coolant jackets of the cylinder block, while at the same time there are portions of coolant that only will flow thru the cylinder block jackets. However, the claim language as on record is kind of broad on that regards, because it doesn’t clearly disqualified the present interpretation, indicating that coolant needs to go thru the inside water jackets of the cylinder block before going thru the inside water/coolant jackets of the cylinder head to finally exit only thru the cylinder head exit.


    PNG
    media_image1.png
    588
    635
    media_image1.png
    Greyscale

Annotated MIYAGAWA Fig. 1
Disposition of Claims
Claims 1 and 4-19 are pending in this application.
Claims 1 and 4-19 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


1, 4-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over (MIYAGAWA – US 2013/0160723 A1), in view of (Saitoh – US 2013/0213600 A1).

With regard to claim 1, MIYAGAWA (Fig. 1) disclose:
An engine cooling system comprising:
a cylinder block (21
a cylinder head (22) disposed on the cylinder block (21) and having an opposite side for discharging coolant;
a coolant control valve unit (30) configured to continuously receive the coolant from the opposite side of the cylinder head (22) and to supply the coolant to an oil cooler (57), a heater (56), and radiator (40); and
a control unit (60) configured to determine a heating priority mode according to operation conditions ([0029, 0046-0051]),
wherein the coolant flowing through the one side of the cylinder block (21) is distributed to the cylinder block (21) and the cylinder head (22), 
wherein the coolant circulated through the cylinder head (22) and the coolant circulated through the cylinder block (21) are discharged from the opposite side of the cylinder head (22) to the coolant control valve unit (30),
wherein the coolant control valve unit (30) continuously receives the coolant circulated through the cylinder head (22), continuously supplies the coolant to the oil cooler (57), selectively supplies the coolant to the heater (56) through a first coolant passage (h1), selectively supplies the coolant to the radiator (40) through a second coolant passage (h2), and selectively receives the coolant passing the cylinder block (21) through a third coolant passage (passage connecting valves 31, 32).

But MIYAGAWA does not explicitly and/or specifically meet the following limitations: 
A) wherein the control unit controls the coolant control valve unit to fully open the first coolant passage for the heater, to close the second coolant passage for the radiator, and to close the third coolant passage for the cylinder block or to control an opening rate of the third coolant passage in the heating priority mode

However, regarding limitation (A) above, Saitoh (Fig. 3A) discloses a similar cooling circuit for an internal combustion engine, where a heating priority mode is executed, where the valve (10) close in order to block coolant to the engine block and the radiator (3), making the coolant flow only thru EGR cooler (7), to the heater (5) and going back again to the coolant pump (2), such that if there is a cabin-heating request during the quick warm-up, it suffices that the amount of heat needed for the heater 5 is covered by the heat that is recovered by the exhaust heat recovery device 6 (Saitoh [0052]).
It is further noted that while Saitoh cooling system is different in several aspects (no oil cooler, no separate delivery of coolant from the cylinder head to the oil cooler, etc. ) than MIYAGAWA, the essential teaching is one that MIYAGAWA not only could be benefited but also has the capability to executed. One skill in the art will appreciate that MIYAGAWA cooling circuit structure is more robust than Saitoh as it has the capability to produce more heating priorities due to its control valve unit 30 and its separate coolant jackets (head cooling jacket and block cooling jacket).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine cooling system of MIYAGAWA incorporating a heating priority mode giving priority for the heater as taught by Saitoh in order that if there is a cabin-heating request during the quick warm-up, it suffices that the amount of heat needed for the heater is covered by the heat that is recovered by the exhaust heat recovery device (Saitoh [0052]).

With regard to claim 4, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 1, and further on MIYAGAWA (Fig. 1) also discloses:
wherein the heating priority mode comprises a maximum heating mode and an initial heating mode ([0029, 0046-0051]).

With regard to claim 5, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 4, and further on MIYAGAWA (Fig. 1) also discloses:
wherein, in the maximum heating mode, the control unit (60) controls the coolant control valve unit (30) to control the opening rate of the third coolant passage (passage connecting valves 31, 32) ([0029, 0046-0051]).

With regard to claim 6, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 4, and further on MIYAGAWA (Fig. 1) also discloses:
wherein, in the initial heating mode, the control unit (60) controls the coolant control valve unit (30) to cutoff the third coolant passage (passage connecting valves 31, 32) ([0029, 0046-0051]).

With regard to claim 7, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 4, and further on MIYAGAWA (Fig. 1) also discloses:
wherein the initial heating mode is performed when a coolant temperature is less than a preset value after an engine starts ([0029, 0046-0051]).

With regard to claim 8, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 4, and further on MIYAGAWA (Fig. 1) also discloses:
wherein, after the initial heating mode, the maximum heating mode is performed when a coolant temperature is equal to or greater than a preset value ([0029, 0046-0051]).

With regard to claim 9, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 1, and further on MIYAGAWA (Fig. 1) also discloses:
wherein the heating priority mode is performed when an outside temperature is less than a preset temperature and when a heating switch is turned ON ([0029, 0046-0051]).

With regard to claim 12, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 1, and further on MIYAGAWA (Fig. 1) also discloses:
wherein the operation conditions comprise a coolant temperature, an outside temperature, an engine revolutions-per- minute (RPM), or a load or fuel injection amount ([0029, 0046-0051]).

With regard to claim 13, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 1, and further on MIYAGAWA (Fig. 1) also discloses:
wherein the operation conditions comprise a coolant temperature, an outside temperature, an engine revolutions-per- minute (RPM), and a load or fuel injection amount ([0029, 0046-0051]).

With regard to claim 14, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 1, and further on MIYAGAWA (Fig. 1) also discloses:
a coolant pump (10) configured to pump the coolant to the one side of the cylinder block (21).

With regard to claim 15, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 1, and further on MIYAGAWA (Fig. 1)
wherein, in a second area of a fuel efficiency mode, except for the heating priority mode, the control unit (60) controls the coolant control valve unit (30) to close the first coolant passage (h1), to close the second coolant passage (h2), and to close the third coolant passage (passage connecting valves 31, 32) ([0029, 0046-0051]).

With regard to claim 16, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 1, and further on MIYAGAWA (Fig. 1) also discloses:
wherein, in a third area of a fuel efficiency mode, except for the heating priority mode, the control unit (60) controls the coolant control valve unit (30) to control an opening rate of the first coolant passage (h1), to close the second coolant passage (h2), and to close the third coolant passage (passage connecting valves 31, 32) ([0029, 0046-0051]).

With regard to claim 17, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 1, and further on MIYAGAWA (Fig. 1) also discloses:
wherein, in a fourth area of a fuel efficiency mode, except for the heating priority mode, the control unit (60) controls the coolant control valve unit (30) to control an opening rate of the first coolant passage (h1), to close the second coolant passage (h2) or control an opening of the second coolant passage (h2), and to close the third coolant passage (passage connecting valves 31, 32) ([0029, 0046-0051]).

With regard to claim 18, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 1, and further on MIYAGAWA (Fig. 1) also discloses:
wherein, in a fifth area of a fuel efficiency mode, except for the heating priority mode, the control unit (60) controls the coolant control valve unit (30) to control an opening rate of the h1), to control an opening rate of the second coolant passage (h2), and to control an opening rate of the third coolant passage (passage connecting valves 31, 32) ([0029, 0046-0051]).

With regard to claim 19, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 1, and further on MIYAGAWA (Fig. 1) also discloses:
wherein, the heating priority mode further comprises a seventh area, and wherein, in the seventh area, the control unit (60) controls the coolant control valve unit (30) to control an opening rate of the first coolant passage (h1), to control an opening rate of the second coolant passage (h2), and to control an opening rate of the third coolant passage (passage connecting valves 31, 32) to have a maximum value ([0029, 0046-0051]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over (MIYAGAWA – US 2013/0160723 A1), in view of (Saitoh – US 2013/0213600 A1), further in view of (Warnery – US 2012/0279462 A1).

With regard to claim 10, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 1 and further on, MIYAGAWA (Fig. 1) also discloses wherein the coolant control valve unit (30) comprises: first, second, and third valves (33, 34, 32) disposed to control opening rates of the first, second, and third coolant passages, respectively.

But MIYAGAWA in view Saitoh does not explicitly and/or specifically meet the following limitations: 
A) rods connected with the first, second, and third valves, respectively; a cam including one surface having a preset profile corresponding to the rods, respectively; and an actuator configured to push the rods so that the first, second, and third valves open or close the first, second, and third coolant passages by rotating the cam

However, regarding limitation (A) above, Warnery (Figs. 1-2)  discloses a coolant control valve unit (21) comprising: first, second, and third valves (41, 42, 43); rods (11) connected with the first, second, and third valves (41, 42, 43), respectively; a cam (6) including one surface having a preset profile corresponding to the rods (11), respectively; and an actuator (8) configured to push the rods (11) so that the first, second, and third valves (41, 42, 43) open or close the first, second, and third coolant passages by rotating the cam (6).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine cooling system of MIYAGAWA in view Saitoh incorporating a coolant control valve with a cam and rods structure as taught by Warnery in order that the opening and closing conditions of the outlet openings can be modified easily by changing the control path of the cam or the cam disk where the shape of the valve itself can be varied.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over (MIYAGAWA – US 2013/0160723 A1), in view of (Saitoh – US 2013/0213600 A1), in view of (Moscherosch – US 2016/0201548 A1).

With regard to claim 11, MIYAGAWA in view Saitoh disclose the engine cooling system according to claim 1, and further on MIYAGAWA (Fig. 1)
a second coolant temperature sensor (21b) configured to detect a temperature of the coolant flowing inside the cylinder block (21); and
a third coolant temperature sensor (22b) configured to detect a temperature of the coolant discharged from the cylinder head (22) and flowing inside the coolant control valve unit (30).

But MIYAGAWA in view Saitoh does not explicitly and/or specifically meet the following limitations:
A) a first coolant temperature sensor configured to detect the coolant supplied to the one side of the cylinder block

However, regarding limitation (A) above, Moscherosch (Fig. 2) discloses a coolant temperature sensor (15) configured to detect the coolant supplied to the one side (64) of the cylinder block (28 or engine block cooling jacket 46) (Moscherosch [0033, 0035, 0059]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine cooling system of MIYAGAWA in view Saitoh incorporating a coolant temperature sensor to detect the coolant supplied to the one side of the cylinder block as taught by Moscherosch in order to monitor the entire engine coolant temperature with increased precision to fully operate the cooling strategy at the engine controller.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747